DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US 2019/0200119 A1) in view of Kikushima et al (US 2010/0207495 A1).
Regarding claim 1, Kang et al disclose an acoustic sensor comprising:
a support (Kang et al; Fig 3; support 110); and a plurality of resonators provided on the support (Kang et al; Fig 3; plurality of resonator 120), and extending in a length direction (Kang et al; Fig 3; resonator 120 extends in direction y), wherein each resonator of the plurality of resonators (Kang et al; Fig 3; plurality of resonator 120) comprises:
a base (Kang et al; Fig 3; base 122); but do not expressly disclose and a frame provided on the base and extending continuously along a length of the base in the length direction (Kang et al; Fig 3; frame 123), and wherein the base has a thickness less than that of the frame. However, in the same field of endeavor, Kikushima disclose a sensor comprising wherein each resonator of the plurality of resonators (Kikushima et al; Fig 1; resonators 20) comprises: a base (Kikushima; Fig 22; bottom part of 20 is interpreted as base); and a frame provided on the base and extending continuously along a length of the base in the length direction (Kikushima; Fig 22; top part of 20 is interpreted as frame), and wherein the base has a thickness less than that of the frame (Kikushima; Fig 22; thickness of bottom is less than thickness of the arm). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the resonator taught by Kikushima as resonator in the sensor taught by Kang. The motivation to do so would have been to improve the efficiency of the resonator.

Regarding claim 2, Kang in view of Kikushima et al disclose the acoustic sensor of claim 1, wherein each resonator of the plurality of resonators has a same resonant frequency as a resonator that has a same length and has a frame thickness that is equal to a base thickness (Kang et al; Para [0062]).

Regarding claim 3, Kang in view of Kikushima et al disclose the acoustic sensor of claim 1, disclose wherein the frame is integrally formed with the base (Kang et al; Fig 3). 

Regarding claim 5, Kang in view of Kikushima et al disclose the disclose the acoustic sensor of claim 1, but do not expressly disclose wherein the frame is provided on opposite side edges of the base along the length direction. However, in the same field of endeavor, Kikushima et al disclose a sensor comprising wherein the frame is provided on opposite side edges of the base along the length direction (Kikushima; Fig 22; Para [0103]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the resonator taught by Kikushima as resonator in the sensor taught by Kang. The motivation to do so would have been to increase the bending vibration coefficient of the resonator.

Regarding claim 6, Kang in view of Kikushima et al disclose the acoustic sensor of claim 1, but do not expressly disclose wherein the frame is provided on an edge of the base along a width direction. However, in the same field of endeavor, Kikushima et al disclose a sensor comprising wherein the frame is provided on an edge of the base along a width direction (Kikushima; Fig 22; Para [0103]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the resonator taught by Kikushima as resonator in the sensor taught by Kang. The motivation to do so would have been to improve the conductivity of the resonator.

Regarding claim 7, Kang in view of Kikushima et al disclose the acoustic sensor of claim 1, but do not expressly disclose wherein the frame is spaced apart from side edges of the base. However, in the same field of endeavor, Kikushima et al disclose a sensor comprising wherein the frame is spaced apart from side edges of the base (Kikushima; Fig 21; Para [0079]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the resonator taught by Kikushima as resonator in the sensor taught by Kang. The motivation to do so would have been to reduce the energy loss of the resonator.

Regarding claim 8, Kang in view of Kikushima et al disclose the acoustic sensor of claim 1, wherein each resonator of the plurality of resonators comprises an actuating portion configured to move in response to an input acoustic signal (Kang et al; Fig 3; actuating 122), and a sensing portion configured to detect a motion of the actuating portion (Kang et al; Fig 3; sensing 123).

Regarding claim 9, Kang in view of Kikushima disclose the acoustic sensor of claim 1, wherein each resonator of the plurality of resonators comprises a cantilever beam having a first end fixed to the support and a second end configured to move freely within a cavity of the support (Kang et al; Fig 3; beam having end 121 fixed to support 110 and other end 122-124 moves freely in cavity 115).

Regarding claim 10, Kang in view of Kikushima et al disclose the acoustic sensor of claim 1, wherein each resonator of the plurality of resonators has a resonant frequency that is different from other resonators of the plurality of resonators (Kang et al; Para [0062]).

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US 2019/0200119 A1) in view of Kikushima et al (US 2010/0207495 A1) and further in view of Kang et al’635 (US 2019/0072635 A1).
Regarding claim 4, Kang in view of Kikushima et al disclose the acoustic sensor of claim 3, but do not expressly disclose wherein each of the base and the frame comprises silicon. However, in the same field of endeavor, Kang et al’635 disclose a sensor comprising wherein each of the base and the frame comprises silicon (Kang et al’635; Para [0058]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the resonator taught by Kang’635 as resonator in the sensor taught by Kang. The motivation to do so would have been to ensure high reliability of the resonator.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US 2019/0072635 A1) in view of Kikushima et al (US 2010/0207495 A1).
Regarding claim 11, Kang et al disclose an electronic apparatus (Kang et al; Para [0071]) comprising an acoustic sensor (Kang et al; Para [0071]), the acoustic sensor comprising: a support (Kang et al; Fig 4; support 101); and a plurality of resonators provided on the support (Kang et al; Fig 4; Para [0014] resonator array R), and extending in a length direction (Kang et al; Fig 4; resonator R extends outwards from the support), wherein each resonator of the plurality of resonators comprises: a base (Kang et al; Fig 4; base 30); and a frame provided on the base and extending continuously along the base in the length direction (Kang et al; Fig 4; frame 20), but do not expressly disclose and wherein the base has a thickness less than that of the frame. However, in the same field of endeavor, Kikushima disclose a sensor comprising wherein each resonator of the plurality of resonators (Kikushima et al; Fig 1; resonators 20) comprises: a base (Kikushima; Fig 22; bottom part of 20 is interpreted as base); and a frame provided on the base and extending continuously along a length of the base in the length direction (Kikushima; Fig 22; top part of 20 is interpreted as frame), and wherein the base has a thickness less than that of the frame (Kikushima; Fig 22; thickness of bottom is less than thickness of the arm). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the resonator taught by Kikushima as resonator in the sensor taught by Kang. The motivation to do so would have been to improve the efficiency of the resonator.

Claims 12-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US 2019/0072635 A1) in view of Yamada (US 2017/0272054 A1).
Regarding claim 12, Kang et al disclose an acoustic sensor comprising:
a support (Kang et al; Fig 4; support 101); and a plurality of resonators provided on the support (Kang et al; Fig 4; Para [0014] resonator array R), and extending in a length direction (Kang et al; Fig 4; resonator R extends outwards from the support), but do not expressly disclose wherein each resonator of the plurality of resonators comprises a base and a groove pattern formed in the base to a certain depth. However, in the same field of endeavor, Yamada disclose a sensor comprising wherein each resonator of the plurality of resonators (Yamada; Fig 2A; resonators 22 and 21) wherein each resonator of the plurality of resonators comprises a base and a groove pattern formed in the base to a certain depth (Yamada; Fig 2B; Para [0074]; base has groove 29a). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the resonator taught by Yamada as resonator in the sensor taught by Kang. The motivation to do so would have been the reduction of size of the resonator.

Regarding claim 13, Kang in view of Yamada disclose the acoustic sensor of claim 12, but do not expressly disclose wherein each of the plurality of resonators has a same resonant frequency as a resonator that has a same length and does not have a groove pattern formed in a base thereof. However, in the same field of endeavor, Yamada disclose a sensor comprising wherein each of the plurality of resonators has a same resonant frequency as a resonator that has a same length and does not have a groove pattern formed in a base thereof (Yamada; Para [0075]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the resonator taught by Yamada as resonator in the sensor taught by Kang. The motivation to do so would have been the reduction of energy loss of the resonator.

Regarding claim 14, Kang in view of Yamada disclose the acoustic sensor of claim 12, but do not expressly disclose wherein the groove pattern is formed in a regular shape. However, in the same field of endeavor, Yamada disclose a sensor wherein the groove pattern is formed in a regular shape (Yamada; Fig 2B; Para [0074]; shape of groove 29a). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the resonator taught by Yamada as resonator in the sensor taught by Kang. The motivation to do so would have been to improve the conductivity of the resonator.

Regarding 15, Kang in view of Yamada disclose the acoustic sensor of claim 12, wherein each resonator of the plurality of resonators has a resonant frequency that is different from resonant frequencies of other resonators of the plurality of resonators (Kang et al; Para [0072]).

Regarding claim 16, Kang et al disclose an electronic apparatus comprising an acoustic sensor (Para [0071]), the acoustic sensor comprising: a support (Kang et al; Fig 4; support 101); and a plurality of resonators provided on the support (Kang et al; Fig 4; Para [0074]; resonator array), and extending in a length direction (Kang et al; Fig 4; resonator R extends outwards from the support), but do not expressly disclose wherein each resonator of the plurality of resonators comprises a base and a groove pattern formed in the base to a certain depth. However, in the same field of endeavor, Yamada disclose a sensor comprising wherein each resonator of the plurality of resonators comprises a base and a groove pattern formed in the base to a certain depth (Yamada; Para [0075]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the resonator taught by Yamada as resonator in the sensor taught by Kang. The motivation to do so would have been to increase the flexibility of the resonator.

Regarding claim 17, Kang et al disclose an acoustic sensor (Para [0071]) comprising: a support (Kang et al; Fig 4; support 101); and a plurality of resonators provided on the support (Kang et al; Fig 4; Para [0074]; resonator array), and extending in a length direction (Kang et al; Fig 4; resonator R extends outwards from the support), but do not expressly disclose wherein each of the plurality of resonators comprises a base and a groove pattern formed in the base and extending through the base in a thickness direction. However, in the same field of endeavor, Yamada disclose a sensor comprising wherein each of the plurality of resonators comprises a base and a groove pattern formed in the base and extending through the base in a thickness direction (Yamada; Fig 2A; Para [0075]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the resonator taught by Yamada as resonator in the sensor taught by Kang. The motivation to do so would have been to ensure high reliability of the resonator.

Regarding claim 18, Kang in view of Yamada disclose the acoustic sensor of claim 17, but do not expressly disclose wherein each resonator of the plurality of resonators has a same resonant frequency as a resonator that has a same length and that does not have a groove pattern formed in a base thereof. However, in the same field of endeavor, Yamada disclose a sensor comprising wherein each resonator of the plurality of resonators has a same resonant frequency as a resonator that has a same length and that does not have a groove pattern formed in a base thereof (Yamada; Para [0075]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the resonator taught by Yamada as resonator in the sensor taught by Kang. The motivation to do so would have been to increase the bending vibration coefficient of the resonator.

Regarding claim 19, Kang in view of Yamada disclose the acoustic sensor of claim 17, but do not expressly disclose wherein the groove pattern is formed in a regular shape. However, in the same field of endeavor, Yamada disclose a sensor wherein the groove pattern is formed in a regular shape (Yamada; Fig 2B; Para [0074]; shape of groove 29a). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the resonator taught by Yamada as resonator in the sensor taught by Kang. The motivation to do so would have been to improve the thermal conductivity of the resonator.

Regarding claim 20, Kang et al disclose an electronic apparatus comprising an acoustic sensor (Kang et al; Para [0071]), the acoustic sensor comprising: a support (Kang et al; Fig 4; support 101); and a plurality of resonators provided on the support, and extending in a length direction (Kang et al; Fig 4; Para [0051]; resonator R extends outwards from the support), but do not expressly disclose wherein each resonator of the plurality of resonators comprises a base and a groove pattern formed in the base and extending through the base in a thickness direction. However, in the same field of endeavor, Yamada disclose a sensor comprising wherein each resonator of the plurality of resonators comprises a base and a groove pattern formed in the base and extending through the base in a thickness direction (Yamada; Fig 2B; Para [0075]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the resonator taught by Yamada as resonator in the sensor taught by Kang. The motivation to do so would have been the suppression of vibration leakage of the resonator.

Regarding claim 21, Kang et al disclose an acoustic sensor (Kang et al; Para [0071]) comprising: a support having a cavity (Kang et al; Fig 4; support 101); and
a resonator provided on the support (Kang et al; Fig 4) and extending into the cavity in a length direction (Kang et al; Fig 4; Para [0051]; resonator R extends outwards from the support), but do not expressly disclose wherein the resonator includes a thickness that changes across a width of the resonator along a width direction. However, in the same field of endeavor, Yamada disclose a sensor comprising wherein the resonator includes a thickness that changes across a width of the resonator along a width direction (Yamada; Fig 2B; Para [0075]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the resonator taught by Yamada as resonator in the sensor taught by Kang. The motivation to do so would have been to improve the flexibility of the resonator.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651